Case 5:19-cv-00006-LGW-BWC Document 11 Filed 06/19/20 Page 1 of 2

                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 10:44 am, Jun 19, 2020
Case 5:19-cv-00006-LGW-BWC Document 11 Filed 06/19/20 Page 2 of 2
